10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

26

27

28

Case 2:19-cr-00367-DOC Document12 Filed 06/21/19 Pagelof2 Page ID #:30

Stan

FILED

TSAUN 21 PH 49

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL pee CRO S 7 Bong DOL

7. ryt
UNITED STATES OF AMERICA, CR No.
Plaintiff, INFORMATION
Vv. [21 U.S.C. $§ 841 (a) (1),
(b) (1) (A) (wiii): Possession with
LEO HU, Intent to Distribute
Methamphetamine]
Defendant.

 

 

 

The United States Attorney charges:

[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (villi) ]

On or about May 22, 2019, in Los Angeles County, within the
Central District of California, defendant LEO HU knowingly and
intentionally possessed with intent to distribute at least 500 grams,
//

//
//
//
//
//
//
//

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00367-DOC Document12 Filed 06/21/19 Page 2of2 Page ID#:31

that is, approximately 43.8 kilograms, of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

NICOLA T. HANNA
United States Attorney

Zonwrcter, Aa

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

CAROL A. CHEN

Assistant United States Attorney

Chief, International Narcotics,
Money Laundering, & Racketeering
Section

SHAWN J. NELSON
Assistant United States Attorney
Deputy Chief, International
Narcotics,
Money Laundering, & Racketeering
Section

MICHAEL G. FREEDMAN

Assistant United States Attorney
International Narcotics, Money
Laundering, & Racketeering
Section

 

 
